Decree declaring that defendants be perpetually enjoined from using Stuyvesant Square, or suffering it to be used for any other purpose than a public square ; directing that they cause ali persons who have intruded themselves upon the same, and all buildings and erections thereon to be removed therefrom ; directing a reference to a master fo compute and as*12Certain the complainant’s damages, and that Upon the coming ahd in confirmation of the master’s report the defendants pay such damages, with interest, together with the costs of this suit.